DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/12/2022 has been entered.  Claims 1-3, 5-12 and 14-15 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 10/12/2022.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: "yellow removing roller assembly" and "green removing roller assembly". 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections 
Claim 9 is objected to because of the following informalities:
In claim 9, line 3, "a specified twist and diameter" appears to read "specified twist and diameter". 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 14 recites the limitation "a shooting assembly" and a plurality of other limitations such as "shooting frame", "shooting driving motor, "shooting bracket", "shooting needle dials", and "shooting needles" which comprising the term "shooting".  It is noted that "shooting" is not common term in the field of endeavor.  However, the writing disclosure fails to provide any description about what functions the "shooting" assembly and the other shooting" structures are configured to perform with respect to the term "shooting".  There is a lack of written description for these limitations. A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 14.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "winding the bamboo fiber yarn or the rope to form a spindle", which renders the claim indefinite.  The term "spindle" generally refers to a slender rounded rod with tapered ends used in hand spinning to twist and wind thread from a mass of wool or flax held on a distaff (per Oxford Languages) in the fiber and textile area.  Simply put, a spindle is a yarn holder and does not include the yarn.  It is known that bamboo fiber yarn or ropes are flexible.  As such, it is unclear how the bamboo fiber yarn or the rope can be wound to form a spindle.  For examination purposes, the limitation has been construed to be "winding the bamboo fiber yarns or the rope around a spindle".
	Claim 15 recites the limitation "wherein the method is capable of preparing kenaf and/or palm fibers when kenaf and/or palm materials are used to replace the bamboo materials in the method", which renders the claim indefinite.  First, claim 15 depends from claim 1and inherits all the subject matter from claim 1.  Claim 1 has set forth "A method for preparing continuous bamboo fibers".  The method of claim 15 recites replacing the bamboo raw materials with kenaf and/or palm materials, which is not a method for preparing continuous bamboo fibers as intended in claim 1, therefore conflicts with the inherited subject matter from claim 1.  Second, there is insufficient antecedent basis for "the bamboo materials" in the claim.  Claim 1 has set forth "bamboo raw materials" and "bamboo fiber raw materials".  It is unclear which material is being referred to.  Third, the method as set forth in claim 1 is specifically for treating bamboo raw materials and preparing continuous bamboo fibers. Claim 1 further recites screening the bamboo fiber strips by a bamboo unit quality evaluation device according to an optical classification or a mechanical flexural modulus.  Kenaf and/or palm materials have significantly different characteristics than bamboo materials with respect to structures, components and hardness.  It is unclear how the method as recited in claim 1 is capable of treating kenaf and/or palm materials and preparing kenaf and/or palm materials without making any modification or adjustment.  It is further doubtful whether the recited bamboo unit quality evaluation device for screening bamboo materials would work for kenaf and/or palm materials.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.   
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent from claim 1, but is directed to replacing the bamboo materials as recited in claim 1 with kenaf and/or palm materials, which fails to include all the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Status of Claims
Claims 1-3, 5-12 and 14-15 are currently free of prior art rejections.  None of the found prior art teaches a method for preparing continuous bamboo fibers using the bamboo unit quality evaluation device as recited in claim 1.  However, it is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and all pending claims are rejected under 35 USC 112(b) as discussed above.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments filed 01/13/2021 have been fully considered.  It is noted that Applicant did not correct any other errors in the specification as required other than a few examples listed in the previous Office Action; and Applicant did not address the 112(a) and (b) rejections with respect to the claimed features "a shooting assembly" and a plurality of other limitations comprising the term "shooting".  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732